Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Madio (Reg. No. 78,591) on 09/11/2021 (interview held on 09/09/2021 with proposed amendments presented).

The application has been amended as follows: 

Claim 1  (Previously Amended)	A computer-implemented method for interoperable communication between a server and a client, at least one of the server and the client being a component of an automation system, the server being associated with a corresponding server data model, and the client being associated with a corresponding client data model, the method comprising:
obtaining a reference to the server;
analyzing structure and output of the server to derive, based on at least a first technical specification associated with the server, one or more element types defined in at least the first technical specification and associated with elements of the corresponding server data model;
generating at least a partial mapping between the corresponding server data model and the corresponding client data model by applying a transformation rule set to the corresponding server data model, the transformation rule set defining for the one or more derived element types how instances of the one or more derived element types are to be transformed from the corresponding server data model associated with the at least first technical specification into instances of the corresponding client data model associated with at least a second technical specification; and
exchanging data between the server and the client via the at least partial mapping.

Claim 2  (Currently Amended)	The method of claim 1, wherein obtaining the reference further comprises:
performing a discovery with a discovery mechanism adapted for the automation system to discover available components of the automation system; and
receiving references to the discovered available components including the reference of the server.

Claim 3  (Currently Amended)	The method of claim 1, wherein the analyzing structure and output of the server further comprises:
analyzing, based on the at least first technical specification, any one of [[the]] data model structure elements: namespaces, annotations, semantic annotations referencing technical specifications, object types, type hierarchies, type/instance relationships, and references within the corresponding server data model.

Claim 4  (Currently Amended)	The method of claim 1, further comprising:
generating an ingestion model replicating at least partially the corresponding server data model,
wherein the ingestion model is used as input for generating the at least partial mapping. 

Claim 5  (Previously Amended)	The method of claim 4, wherein a further server provides a further server data model, and generating the ingestion model comprises concurrently storing the corresponding server data model and the further server data model.

Claim 6  (Currently Amended)	The method of claim 1, further comprising:
monitoring changes in the output and/or a model structure of the server;
if [[an]] the output change is detected, triggering a data update; and
if [[a]] the model structure change is detected, triggering a model transformation to modify the at least partial mapping.

Claim 7  (Original)	The method of claim 6, wherein transformation rules are only executed on model elements of the server which are affected by the detected changes.

Claim 8  (Original)	The method of claim 7, further comprising:
upon reconnection to a previously failed server, analyzing a model change event log on the server to determine whether a gapless history of server model changes is buildable.

Claim 9  (Currently Amended)	The method of claim 1, further comprising:
detecting a failure of the server affecting one or more output values of [[the]] a transformation; and
annotating the one or more affected output values with a respective bad-data-quality indicator while freezing a value associated with the good-data-quality state of the particular server.

Claim 10  (Original)	The method of claim 1, where exchanging data comprises any one of: reading variable values, writing/updating variable values; creating or deleting variables, structural objects, references between objects and/or variables, creating or deleting data, variable, object, or reference types; publishing and receiving values of variables or topics; publishing, receiving, and acknowledging alarms or events; calling methods or remote procedures.

Claim 11  (Original)	A computer program product comprising instructions that, when loaded into a memory of a computing device and executed by at least one processor of the computing device, execute the method steps of the computer implemented method according to claim 1.

Claim 12  (Currently Amended)	A computer system for interoperable communication between a server and a client, at least one of the server and the client being a component of an automation system, the server being associated with a corresponding server data model, and the client being associated with a corresponding client data model, the computer system communicatively coupled with a technical specifications database, the computer system comprising:
an interface configured to obtain a reference to the server and to establish [[an]] the interoperable communication with the server via the obtained reference;
a transformer module comprising:
an analyzer configured to analyze structure and output of the server to derive, based on at least a first technical specification associated with the server and provided by the technical specifications database, one or more element types defined in at least the first technical specification and associated with elements of the corresponding server data model;
a rule set database comprising a plurality of transformation rule sets associated with [[a]] the technical [[specification]] specifications database, a particular transformation rule set having one or more transformation rules defining, for the one or more element types derived from the corresponding server data model, how instances of the element types are to be transformed from the corresponding server data model associated with at least a first technical specification into instances of the corresponding client data model associated with at least a second technical specification of the technical [[specification]] specifications database; and
a rule engine configured to apply the particular transformation rule set to the corresponding server data model to generate at least a partial mapping between the corresponding server data model and the corresponding client data model,
wherein the interface is configured to exchange data between the server and the client via the at least partial mapping.

Claim 13  (Currently Amended)	The computer system of claim 12, further comprising:
an internal client configured to replicate at least partially the corresponding server data model, an ingestion model being associated with the at least first technical specification being used as input for the transformer module,
wherein the transformer module is configured to instantiate a transformed server associated with the at least second technical specification to provide a transformed output of the server to the client in accordance with the corresponding client data model.

Claim 14  (Currently Amended)  The computer system of claim 13, wherein a further server provides a further server data model, and the ingestion model is further configured to concurrently store the corresponding server data model and the further server data model.

Claim 15  (Currently Amended)  The computer system of claim 12, wherein the analyzer is further configured to:
monitor changes in the output and/or a model structure of the server;
if [[an]] the output change is detected, trigger a data update; and
if [[a]] the model structure change is detected, trigger a model transformation to modify the at least partial mapping.

Claim 16  (Currently Amended)	The system of claim 12, wherein the transformer module is further configured to add business logic including arithmetic operations into a data exchange path between [[the]] an ingestion model and [[the]] a transformed output.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
Claim 1:	A computer-implemented method for interoperable communication between a server and a client, at least one of the server and the client being a component of an automation system, the server being associated with a corresponding server data model, and the client being associated with a corresponding client data model, the method comprising:
obtaining a reference to the server;
analyzing structure and output of the server to derive, based on at least a first technical specification associated with the server, one or more element types defined in at least the first technical specification and associated with elements of the corresponding server data model;
generating at least a partial mapping between the corresponding server data model and the corresponding client data model by applying a transformation rule set to the corresponding server data model, the transformation rule set defining for the one or more derived element types how instances of the one or more derived element types are to be transformed from the corresponding server data model associated with the at least first technical specification into instances of the corresponding client data model associated with at least a second technical specification; and
exchanging data between the server and the client via the at least partial mapping.

Independent Claim 12:
Claim 12:	A computer system for interoperable communication between a server and a client, at least one of the server and the client being a component of an automation system, the server being associated with a corresponding server data model, and the client being associated with a corresponding client data model, the computer system communicatively coupled with a technical specifications database, the computer system comprising:
an interface configured to obtain a reference to the server and to establish the interoperable communication with the server via the obtained reference;
a transformer module comprising:
an analyzer configured to analyze structure and output of the server to derive, based on at least a first technical specification associated with the server and provided by the technical specifications database, one or more element types defined in at least the first technical specification and associated with elements of the corresponding server data model;
a rule set database comprising a plurality of transformation rule sets associated with the technical specifications database, a particular transformation rule set having one or more transformation rules defining, for the one or more element types derived from the corresponding server data model, how instances of the element types are to be transformed from the corresponding server data model associated with at least a first technical specification into instances of the corresponding client data model associated with at least a second technical specification of the technical specifications database; and
a rule engine configured to apply the particular transformation rule set to the corresponding server data model to generate at least a partial mapping between the corresponding server data model and the corresponding client data model,
wherein the interface is configured to exchange data between the server and the client via the at least partial mapping.



These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/